OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
&al.   Baso0m Olles,         Page 2


       BHIB, and        00ntinU4        in   force   t&at pert   of the btd
       Of the Clear Fork embrooed in the lease, or at
       14BSt a reeoonable an~unt of acreage io. the vi-
       oinity of the produof~ gas well aonditloniad,
       however,        upon the
                           pay-&ant of all rentala QII t&a
       MTee64                tha 14~38 Of $2.00 per acre
                      PetaiR4d     iA
       from the inosption of the original leare down to
       the present tirae.”
           The lease   In queetion reaultsd   from dLcooveryor
oil under-an oil and gas proopeoting      pernit lommd by virtue
of the authority    of Chapter 83, Aota of E917. f3eution 15
of aold Aot provibes~
             *#hen one desirem 43 lease or patent anf one
       or ame   whole tr.sota in the wrmlt      may be aben-
       doned by relinquishment     filed in the @e-&al. k&d
       OrSioe am herein prorided      and theraupm     ObOain
       a lease or potent upon the romtiing         area$ pm-
       vided auoh remiaing     area8 in in a solid bow,
             ,&ii owner may relinquiuh n permit or leeee
       at any tbm by having the deed Of WA.nqulSbX%e&
       lokmwleOgeA, reowded by the pro r aounty         oI.erk
       and illed   In the &UXeTal Land Off r 04 booaopaniad
       by one dollar   tiling  fee.*
                There    fe no erg~resr authorle8tlon             in rkapter   83
fsr the relinquialuasnt    of a paxt only of the t4L severed
by a mineral lease. Ae ahown by the above quoted portion
or the statute,    thir o&y rrliquirhmente   authorleed by
Chapter 63 ares
          (1) "One OF rpore whole traota in the ym’d.t’,
v&i& relinquishmmt   ie authorized to be made at the t&m
r~leaae $0 iscpu&, and

                (2)     the relinquishment of "a permit or leeae* at


           Blnce the Legiel,atum BBW fit by expre8a ~rgrovieio0to
authorize an abandonment OP relinquishment of a portifom Of the
.6rea oovered by the permit at the tias a lease wea ieaued but
failed tu provide for a partial ~elinquishaeat aubbs@gaWt k, the
icsuanoe of lease, it appears evident that it wt88 the Leti*
lature'a intention to rsfuss to authorize the 3!e;UBQtLiamnt
   Ban. BarcarP Giles,   Page 3



   of a QCIX%iOA only of the mea     crovered by a lease    after   the
   permit had been merged into     8 J.saee.
                 Thio view haa been hssetoiore      axpreersd br this
   Depart&exit in Opinion Ho. 29k7, dated Lkaroh 3, 1934, eddreesed
   to Hon. J. H. Walker, Connaieaioner of the General Land Otfioe,
       295 ol the RepOrta and 0 inions      of the Attosnep Oenaral,
   f 932-1934.
     ’             Although the op !A Ion above rererred     to dealt with
   the    ennit   Aet of 1913 e oonipariaon of that Aot with Chaptar
   83 Afsolo    aem that the i913 Act oontained eubstentiallg        thr mm
   provlislons with respeot to rellnqui&ment of ponuitr and leaaee
   as ie oontained fn the 1917 A&i.        WI quote    a8 ioUowr iron
   the 1934 o#nionr
               %eving 414otsd to reoeive one has* for tke
        entire  eoreage, they could not thereafter   nU.nquWk
        a portion or the leased area under thr tena# Of
        Beotion 25 of the aot.    Ii they thereatber  desired
        to relinquish   the lease they were mpuired   to r+
        linqulah the entir4 erea, or ~0 part oi it."
              We are ia nocord with the oonoluelon   annotmesd in
   the above quoted opinion,  and we aooordixigly  advise rou that,
   S,nour opinion,  you 84~4not autkori8ed to eooept e rdln-
   qulmheent of a portion ow    of the area covered by &am
   PO. 2825.
                                            ToUTa very truly
                                       moRxxY     GMERAL OF l%xAs
J v L/UU’V J
  PIRST ASSIST#wL/-
  ATTO-    .GE.NE